No. 02-061

               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         2003 MT 22N



WILLIAM LARRY WEAVER,

              Plaintiff and Appellant,

         v.

DEPUTY MARK HARRIS and DEPUTY SKIDMORE,


              Defendants and Respondents.




APPEAL FROM:         District Court of the Fourth Judicial District,
                     In and for the County of Missoula, Cause No. DV-01-263,
                     Honorable John W. Larson, Judge Presiding


COUNSEL OF RECORD:

              For Appellant:

                     William Larry Weaver, pro se, Buford, Georgia

              For Respondents:

                     Fred Van Valkenburg, County Attorney; Michael W. Sehestedt,
                     Deputy County Attorney, Missoula, Montana



                                                  Submitted on Briefs: May 16, 2002

                                                            Decided: February 13, 2003

Filed:

                     __________________________________________
                                       Clerk
Justice Jim Rice delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court 1996 Internal

Operating Rules, the following decision shall not be cited as precedent. It shall be filed as a

public document with the Clerk of the Supreme Court and shall be reported by case title,

Supreme Court cause number and result to the State Reporter Publishing Company and to

West Group in the quarterly table of noncitable cases issued by this Court.

¶2     The Fourth Judicial District Court, Missoula County, dismissed

William Larry Weaver’s negligence complaint under the doctrine of

res judicata.        Weaver appeals.          We affirm.

¶3     In April of 1998, Weaver was assaulted and injured by another

inmate     in    the    Missoula       County      Jail,     where     they     both     were

incarcerated.          Weaver filed a 42 U.S.C. § 1983 complaint in the

federal district court for Montana, claiming his injuries were

caused by the “deliberate indifference” of Deputies Mark Harris and

Skidmore.

¶4     In March of 2000, the federal court entered judgment for the

defendants.        The court stated undisputed facts showed that the

defendants moved Weaver away from known dangers in the jail each

time they learned of a threat to him.                        In addition, there was

nothing before the court to indicate the defendants had any actual

knowledge of a substantial risk to which they knowingly exposed

Weaver in the cell block where he was housed at the time of his

injury.         Therefore, the federal court granted the defendants’

motion for summary judgment.




                                              2
¶5     In this action, Weaver alleges his Missoula County Jail

injuries were caused by the negligence of the same defendants named

in his earlier federal lawsuit.              The defendants moved to dismiss on

grounds that Weaver had an opportunity to raise his state law claim

in federal court but failed to do so, resulting in a res judicata

bar to the current action.              The District Court granted the motion

to dismiss on that basis.

¶6     Whether the District Court correctly applied the doctrine of

res judicata is a question of law.                     Our standard of review is

whether the District Court’s interpretation of the law is correct.

Carbon County v. Union Reserve Coal Co. (1995), 271 Mont. 459, 469,

898 P.2d 680, 686.

¶7     Res judicata prevents a party from relitigating a matter the party has already had an

opportunity to litigate. A claim is res judicata when (1) the parties are the same, (2) the

subject matter of the claim is the same, (3) the issues are the same and related to the same

subject matter, and (4) the capacities of the persons are the same in relation to the subject

matter and the issues. Loney v. Milodragovich, Dale & Dye, P.C. (1995), 273 Mont. 506,

510, 905 P.2d 158, 161. As to the third element of res judicata, a judgment is binding and

conclusive between all parties to the suit as to all matters adjudicated and all issues which

could have been properly raised, irrespective of whether the particular matter was in fact

litigated. Hall v. Heckerman, 2000 MT 300, ¶ 16, 302 Mont. 345, ¶ 16, 15 P.3d 869, ¶ 16.

¶8     In determining that Weaver’s state law negligence claim could

have been raised in federal court, the District Court relied upon

the doctrine of pendent jurisdiction.                  Under that doctrine, when a


                                             3
substantial federal claim derives from the same set of facts as

state law claims, a federal court may exercise pendent jurisdiction

over   the    state    law    claims     after    considering         such   factors    as

judicial     economy,      convenience      and    fairness      to    the   litigants.

United Mine Workers v. Gibbs (1966), 383 U.S. 715, 726, 86 S.Ct.

1130, 1139, 16 L.Ed.2d 218, 228.

¶9     Weaver    contends      the   federal      court    implicitly        refused    to

exercise pendent jurisdiction because federal courts “are averse to

exercising pendent jurisdiction” and because there is a presumption

that the federal court liberally construed the complaint.                          It is

unknown, however, whether the federal court would have chosen to

exercise pendent jurisdiction over Weaver’s state law negligence

claim, because Weaver did not present that claim for such a ruling

in the federal court action.             Arguably, the negligence claim could

have been properly raised in the federal court.

¶10    Weaver     also     contends–without          supplying        any    supporting

reasoning or authority–that his claim that the defendants were

deliberately indifferent is mutually exclusive from his claim that they

were negligent. We have repeatedly held that we will not consider unsupported arguments

and we are under no obligation to locate authorities or formulate arguments for a party in

support of positions taken on appeal. See Rule 23(a)(4), M.R.App.P.; State v. Rodarte, 2002

MT 317, ¶ 15, 313 Mont. 131, ¶ 15, 60 P.3d 983, ¶ 15.




                                            4
¶11    We hold the District Court was correct in ruling that because Weaver failed to present

his state law negligence claim in his federal action, res judicata bars him from raising the

claim in this action. Therefore, the District Court correctly granted the motion to dismiss.

¶12    Affirmed.


                                                         /S/ JIM RICE

We concur:

/S/ KARLA M. GRAY
/S/ PATRICIA COTTER
/S/ JIM REGNIER
/S/ JAMES C. NELSON




                                             5